Exhibit 10.2

 

Execution Copy

 

STOCK ISSUANCE AGREEMENT*

 

This Stock Issuance Agreement (this “Agreement”) is entered into as of March 29,
2011 (“Effective Date”) by and between RADIUS HEALTH, INC., a Delaware
corporation (“Radius”) and NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII A/S, a
Danish corporation (“NB”).

 

Background

 

Radius and NB are parties to that certain Clinical Trial Services Agreement
dated as of the Effective Date (the “CTS Agreement”) and a certain Work
Statement NB-1 under the CTS Agreement.  Pursuant to Work Statement NB-1, NB has
agreed to perform certain services relating to a Phase III clinical study of a
Radius drug candidate known as BA058.  Radius, in consideration of the
activities of NB pursuant to the CTS Agreement and Work Statement NB-1 has
authorized the sale to NB of shares of Series A-5 Convertible Preferred Stock,
par value $0.01 per share (the “Series A-5 Preferred Stock”) of Radius having a
value of €[*], which shares entitle the holder to receive stock dividends
payable in shares of Series A-6 Preferred Stock or (in the event that the
Series A-5 Preferred Stock is converted and stock dividends are no longer
payable) to receive payment in shares of another class or series of capital
stock of Radius or any other Person having an aggregate value of up to an
additional €[*] as calculated on the date that such stock dividends or other
payments accrue.

 

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereby agree as follows:

 

1.  DEFINITIONS

 

1.1  Defined Terms.  Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meaning set forth below.

 

“Affiliate” means with respect to either party, any Person that, directly or
indirectly, is controlled by, controls or is under common control with such
party.  For purposes of this definition only, “control” means, with respect to
any Person, the direct or indirect ownership of more than fifty percent (50%) of
the voting or income interest in such Person or the possession otherwise,
directly or indirectly, of the power to direct the management or policies of
such Person.

 

“Applicable Quarterly Amount” means, with respect to each calendar quarter
commencing with the calendar quarter in which the first subject is enrolled in
the clinical study that is the subject of Work Statement NB-1, the portion of
the Bonus Equity Payment Amount that NB is due with respect to such calendar
quarter as determined in accordance with Section 3.1(a).

 

“Bonus Equity Payment Amount” means €[*], which represents the maximum portion
of the fees and expenses payable to NB in connection with all services rendered
by, or on behalf of NB, pursuant to the CTS Agreement and Work Statement NB-1
under the CTS Agreement that NB has agreed Radius may satisfy by issuing the
Bonus Shares pursuant to, and in accordance with, the provisions of this
Agreement.

 

“Bonus Shares” means, collectively, (a) the number of shares of Series A-6
Preferred Stock that accrue as a stock dividend with respect to all issued and
outstanding shares of Series A-5 Preferred Stock pursuant to, and in accordance
with, this Agreement; and (b) the number of shares of preferred stock or common
stock of Radius or any other Person that accrue pursuant to, and in accordance
with, the provisions of the second paragraph of Section 3.1(k) or the provisions
of Section 3.1(l).   The meaning of the term Bonus Shares shall be subject to
change in accordance with the provisions of Section 3.1(m).

 

“Business Day” means any day other than a Saturday or Sunday that is not a
national holiday in the U.S..

 

“Event of Sale” means (a) the sale by the stockholders of Radius in a single
transaction or a series of related transactions, of issued and outstanding
shares of capital stock of Radius that represent a majority of the voting power
of Radius to one or more third parties that are not Affiliates of such
stockholders, provided that this clause (a) shall not be applicable to Radius
from and after the earlier of (i) the closing of the initial public offering of
Radius and (ii)

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

1

--------------------------------------------------------------------------------


 

the date on which any preferred stock or common stock of Radius is otherwise
publicly traded or registered under the Securities Exchange Act of 1934, as
amended; (b) the merger, consolidation or reorganization with or into any other
corporation, entity or Person or any other corporate reorganization, in which
the holders of the capital stock of Radius immediately prior to such merger,
consolidation or reorganization, together with such holder’s Affiliates, do not
hold shares of capital stock of the surviving entity that represent more than
50% of the voting power of the surviving entity (or, if the surviving entity is
a wholly owned subsidiary, its parent) immediately after such merger,
consolidation or reorganization; or (c) the sale, exclusive license or other
disposition of all or substantially all of the assets or intellectual property
of Radius, in a single transaction or series of related transactions, to one or
more third parties that are not Affiliates of Radius.  For purposes of
clarification, Event of Sale shall not include any transaction involving Radius
and the Shell Company Successor that is described in clause (iii) of the Shell
Company Successor definition.

 

“Fair Market Value” means, with respect to each Accrual Date, the greater of
(i) the Series A-5 Purchase Price Per Share (as such price per share may be
adjusted for any stock splits, stock dividends, reverse stock splits,
recapitalizations, mergers and other similar events affecting such Series A-5
Preferred Stock), (ii) the price per share of the preferred stock or common
stock sold by Radius in the most recent equity financing closed by Radius prior
to such Accrual Date (as such price per share may be adjusted for any stock
splits, stock dividends, reverse stock splits, recapitalizations, mergers and
other similar events affecting such preferred stock or common stock, as
applicable); and (iii) the average of the closing prices of any preferred stock
or the common stock (whichever has the higher trading price as of such Accrual
Date) of Radius on a securities exchange (if such preferred stock or common
stock, as applicable, is traded on an exchange) or the average of the closing
sale prices or secondarily the closing bid prices of any preferred stock or the
common stock (whichever has the higher trading price as of such Accrual Date) of
Radius (if such preferred stock or common stock, as applicable, is regularly
traded over-the-counter) over the [*] ([*]) calendar day period ending [*] ([*])
calendar days prior to such Accrual Date (as such closing prices, closing sale
prices or closing bid prices, as applicable, may be adjusted for any stock
splits, stock dividends, reverse stock splits, recapitalizations, mergers and
other similar events affecting such preferred stock or common stock, as
applicable).

 

“Person” means any individual, corporation, association, partnership (general or
limited), joint venture, trust, estate, limited liability company, limited
liability partnership, unincorporated organization, government (or any agency or
political subdivision thereof) or other legal entity or organization, other than
Radius or NB.

 

“Project Committee” has the meaning ascribed to it under the CTS Agreement.

 

“Shell Company Successor” means a shell company that (i) has securities
registered under the Securities Exchange Act of 1934, as amended, (ii) has
nominal operations and nominal assets (prior to any of the transactions
described in the next clause) and (iii) directly or indirectly through one or
more direct or indirect subsidiaries acquires Radius and/or all or substantially
all of its assets or business (whether pursuant to a stock purchase, an asset
purchase, a merger or any other similar transaction). and in consideration for
such acquisition issues to the former stockholders of Radius shares of capital
stock of such shell company.

 

1.2  Other Defined Terms.  The following terms shall have the meanings set forth
in the section appearing opposite such term:

 

“Accrual Date”

Section 3.1(a)

“Agreement”

Recitals

“Arbitration”

Section 3.1(d)

“Arbitrator”

Section 3.1(f)

“Bonus Shares Report”

Section 3.1(c)

“Closing”

Section 2.1(b)

“Conversion Shares”

Section 2.2

“Common Stock”

Section 4.4

“CTS Agreement”

Recitals

“Dispute Notice”

Section 3.1(d)

“Effective Date”

Recitals

“Independent Accounting Firm”

Section 3.1(e)

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

“NB”

Recitals

“Preferred Stock”

Section 4.4

“Radius”

Recitals

“Restated Certificate”

Section 2.2

“Rules”

Section 3.1(f)

“Securities Act”

Section 4.4

“Series A-1 Financing”

Section 6.6

“Series A-5 Preferred Stock”

Recitals

“Series A-5 Purchase Price Per Share”

Section 2.1(a)

“Series A-5 Shares”

Section 2.1(a)

“Series A-6 Preferred Stock”

Section 2.2

“Stockholders Agreement”

Section 4.1

“Transaction Documents”

Section 4.1.

 

2.  ISSUANCE OF SERIES A-5 PREFERRED STOCK

 

2.1  Purchase and Sale of Series A-5 Preferred Stock.  (a)  On the Effective
Date, NB will purchase and Radius will sell and issue to NB shares of Radius
Series A-5 Preferred Stock (the “Series A-5 Shares”), representing the quotient
(rounded to the nearest whole number) obtained by dividing (x) the U.S. Dollar
equivalent (determined in accordance with the provisions of the next sentence)
of €[*] by (y) US$[*] per share (the “Series A-5 Purchase Price Per Share”). 
Radius shall determine the U.S. Dollar equivalent of such €[*] using the
exchange rate for buying U.S. Dollars with EUROS set forth in The Wall Street
Journal(Online Edition) Market Data Center at
http://online.wsj.com/mdc/public/page/marketsdata.html on the Business Day that
is [*] ([*]) Business Days preceding the date of the Closing.  The aggregate
purchase price payable by NB for the Series A-5 Shares shall be €[*].

 

(b)  The purchase and sale of the Series A-5 Shares to be purchased and sold
pursuant to Section 2.1(a) shall take place at the offices of Bingham McCutchen
LLP, One Federal Street, Boston, Massachusetts, at 10:00 a.m. local time on the
Effective Date (which time and place are referred to as the “Closing”).

 

(c)  At the Closing, Radius will deliver to NB a certificate registered in NB’s
name representing the Series A-5 Shares, against payment of the purchase price
therefor by wire transfer in accordance with Radius’s instructions;.

 

2.2  Reservation of Series A-5 Preferred Stock and Series A-6 Preferred
Stock.  Radius will, prior to the Closing, authorize: (a) the sale and issuance
of the Series A-5 Shares; (b) the accrual and issuance of all of the shares of
Series A-6 Convertible Preferred Stock, par value $0.01 per share (the
“Series A-6 Preferred Stock”), of Radius in accordance with the provisions of
this Agreement; and (c) the reservation of shares of Common Stock, par value
$0.01 per share for issuance upon conversion of the Series A-5 Preferred Stock
and the Series A-6 Preferred Stock (the “Conversion Shares”).  The Series A-5
Preferred Stock, the Series A-6 Preferred Stock and the Common Stock have the
rights, privileges, preferences and restrictions set forth in the Fourth Amended
and Restated Certificate of Incorporation of Radius, including those summarized
in the Term Sheet in the form attached hereto as Attachment A, with such changes
and additional provisions as may be made by Radius after the date hereof in
connection with the negotiation by Radius of the closing documents for the
Series A-1 Financing with prospective investors in the Series A-1 Financing (the
“Restated Certificate”).   The Series A-5 Preferred Stock and the Series A-6
Preferred Stock shall have the same right, privileges, preferences and
restrictions except that the Series A-6 Preferred Stock shall not be entitled to
accrue any shares of capital stock of Radius, whether as a stock dividend or
otherwise, pursuant to, and in accordance with, the terms and conditions of this
Agreement.

 

3.  BONUS SHARES

 

3.1  Calculation of Bonus Shares; Issuance of Bonus Shares.  (a)  Subject to the
terms and conditions of this Agreement (including the limitations set forth in
Section 3.4), the holders of shares of Series A-5 Preferred Stock shall be
entitled to receive stock dividends, payable in shares of Series A-6 Preferred
Stock in accordance with the provisions of this Section 3.1, having an aggregate
value (determined as provided in this Section 3.1) of up €[*] as calculated on
the date that such stock dividends accrue in accordance with this Section 3.1. 
Subject to the terms and

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

conditions of this Agreement (including the limitations set forth in
Section 3.4), on the last Business Day of each calendar quarter (each, an
“Accrual Date”), beginning with the calendar quarter during which the first
subject is enrolled in the clinical study that is the subject of Work Statement
NB-1, each outstanding share of Series A-5 Preferred Stock shall accrue, as a
stock dividend, a number of shares of Series A-6 Preferred Stock having a value
(determined as provided further below in this Section 3.1) equal to (x) €[*]
minus the aggregate value of any prior stock dividends that accrue pursuant to
this Section 3.1(a) (with such aggregate value of such prior stock dividends
being determined as of the applicable prior Accrual Date) divided by (y) the
number of calendar quarters the Project Committee has determined it will take to
complete the clinical study that is the subject of Work Statement NB-1 and lock
the study database and transfer the study database to Radius in its then most
recent determination delivered in accordance with Section 3.1(b).

 

(b)  When calculating the aggregate number of Bonus Shares accruing in each
calendar quarter, Radius shall convert the portion of €[*] to accrue in such
calendar quarter into U.S. Dollars using the simple average of the exchange rate
for buying U.S. Dollars with EUROS set forth in The Wall Street Journal(Online
Edition) Market Data Center at
http://online.wsj.com/mdc/public/page/marketsdata.html for all Mondays’ in such
calendar quarter.  Radius shall then calculate the aggregate number of Bonus
Shares accrued in such calendar quarter by dividing (x) the U.S. Dollar
equivalent (determined in accordance with the provisions set forth in the
preceding sentence) of the Applicable Quarterly Amount, by (y)  the Fair Market
Value as of the applicable Accrual Date, and rounding down the resulting
quotient to the nearest whole number.  In the event that the Bonus Shares that
accrue in any calendar quarter are in the form of stock dividends accruing on
the shares of Series A-5 Preferred Stock that are outstanding on the Accrual
Date applicable to such calendar quarter, the number of Bonus Shares accruing in
such calendar quarter with respect to each share of Series A-5 Preferred Stock
outstanding on the applicable Accrual Date shall be equal to the quotient
(rounded down to the nearest whole number) obtained by dividing (i) the number
of Bonus Shares that accrue on such applicable Accrual Date by (ii) the total
number of shares of Series A-5 Preferred Stock issued and outstanding as of such
applicable Accrual Date.

 

(c)  Radius and NB, acting through the Project Committee in accordance with
Section 3 of the CTS Agreement, will evaluate the study timeline and update the
completion date for the clinical study that is the subject of Work Statement
NB-1 set forth in Work Statement NB-1 to account for delays or accelerations in
the performance of the clinical study that is the subject of Work Statement
NB-1.  Not later than [*] ([*]) calendar days before the end of each calendar
quarter, the Project Committee will provide Radius with a written update
detailing the number of calendar quarters that the Project Committee determines
it will take to complete the clinical study that is the subject of Work
Statement NB-1 and lock the study database and transfer the study database to
Radius.  Based upon such written update provided by the Project Committee,
Radius shall calculate, on the applicable Accrual Date, the number of Bonus
Shares that accrue on such applicable Accrual Date in accordance with the
provisions of Section 3.1(a).  Within [*] ([*]) days following the end of each
calendar quarter, Radius shall provide NB with a written report (each, a “Bonus
Shares Report”) setting forth the calculation of the number of Bonus Shares that
accrued in such calendar quarter in accordance with Section 3.1(a) and the
aggregate Bonus Shares accrued as of the end of such calendar quarter.  Such
Bonus Shares Report shall be certified by the Chief Financial Officer (or
equivalent financial and accounting officer) of Radius to be correct to the best
of Radius’ knowledge and information.

 

(d)  The Bonus Shares Report as prepared by Radius shall be conclusive and
binding on NB unless NB shall notify Radius in writing within [*] ([*]) days
after receipt thereof that, in the opinion of NB, the number of Bonus Shares set
forth on the Bonus Shares Report has not been calculated correctly.  Such notice
(the “Dispute Notice”) shall set forth in reasonable detail each item and amount
with which NB disagrees and the basis for such disagreement.  Radius and NB
shall attempt to resolve such dispute and agree in writing upon the final
content of the Bonus Shares Report and the final calculation of the number of
Bonus Shares accrued in the period.  If the parties cannot so agree within ten
(10) Business Days after the delivery by NB to Radius of the Dispute Notice,
then either Radius or NB may submit such dispute to an independent arbitrator
for determination (an “Arbitration”) in accordance with the terms set forth in
Section 3.1(e)-(g).

 

(e)  Any request for Arbitration shall be made in writing to an independent
accounting firm of recognized national standing to be mutually selected by
Radius and NB, which firm shall not be an auditing firm for either party and
shall not have provided material services to either party during the [*] ([*])
year period prior to the date of Arbitration

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

initiation.  The firm to which such request is made shall, upon agreeing in
writing to determine the number of Bonus Shares that have accrued in such
quarterly period in accordance with the terms of this Section 3.1, be the
“Independent Accounting Firm”, as that term is used in this Section 3.1.  If the
parties are not able to agree within [*] ([*]) Business Days after the receipt
by a party of the arbitration request, the New York Office of the American
Arbitration Association shall be responsible for selecting an Independent
Accounting Firm within [*] ([*]) Business Days of being approached by a party.

 

(f)  The Arbitration shall be conducted under the auspices of the Independent
Accounting Firm and shall be conducted in accordance with the then current
expedited procedures applicable to the then current Commercial Arbitration
Rules and Supplementary Procedures for Large Complex Disputes (“Rules”) of the
American Arbitration Association, as such Rules and procedures may be modified
by this Section 3.1(f).  The Independent Accounting Firm shall, within [*] ([*])
Business Days of its agreement to determine the number of Bonus Shares that have
accrued in such quarterly period, provide to Radius and NB the name of its
partner who will serve as the individual responsible for conducting the
Arbitration (the “Arbitrator”).  Within [*] ([*]) Business Days after the
designation of the Arbitrator, the parties shall each simultaneously submit to
the Arbitrator and one another a written statement of their respective positions
on such disagreement.  Each party shall have [*] ([*]) Business Days from
receipt of the other party’s submission to submit to the Arbitrator and the
other party a written response thereto.  The Arbitrator shall have the right to
meet with the parties, either alone or together, as necessary to make a
determination.  The Arbitrator shall conduct an Arbitration to determine the
number of Bonus Shares that have accrued in such quarterly period.  The
Arbitrator shall make such determination subsequent to conducting the
Arbitration and shall set forth such determination in a written ruling, which
ruling shall be rendered within [*] ([*]) days of the selection date of the
Arbitrator and shall be delivered to Radius and NB.

 

(g)  The locale of all hearings conducted by the Arbitrator in connection with
the Arbitration shall be the New York office of the Independent Accounting Firm.
The ruling of the Arbitrator shall be final, binding, and conclusive on Radius
and NB; shall have the legal effect of an arbitral award; and shall be subject
only to the judicial review permitted by the Federal Arbitration Act.  Judgment
on the ruling of the Arbitrator may be entered and enforced in any court having
jurisdiction over the parties or their assets.  The fees and disbursements of
the Independent Accounting Firm shall be allocated and payable between Radius on
the one hand and NB on the other hand in the same proportion that (i) the
additional number of Bonus Shares that have been determined by the Arbitrator to
have accrued in such period bears to (ii) the additional number of Bonus Shares
that NB initially claimed in its Dispute Notice accrued in such period. If a
party fails to proceed with Arbitration, unsuccessfully challenges the
arbitration award, or fails to comply with the arbitration award, the other
party is entitled to costs, including reasonable attorneys’ fees, for having to
compel arbitration or defend or enforce the award.  Except as otherwise required
by law, the parties and the Arbitrator and Independent Accounting Firm will
maintain as confidential all information or documents obtained during the
arbitration process, including the resolution of the dispute.  The parties
knowingly and voluntarily waive their rights to have their dispute tried and
adjudicated by a judge and jury; provided that nothing in this
Section 3.1(g) will prevent a party from resorting to judicial proceedings if: 
(1) interim relief from a court is necessary to prevent serious and irreparable
injury to such party; or (2) litigation is required to be filed prior to the
running of the applicable statute of limitations.  The use of any alternative
dispute resolution procedure will not be construed under the doctrine of
latches, waiver or estoppel to affect adversely the rights of either party.  The
parties shall use the procedure set forth in Section 3.1(e)-(g) for any dispute
concerning calculation of Bonus Shares; any other disputes concerning this
Agreement and the transactions contemplated hereby shall be resolved in
accordance with Section 8.12.

 

(h)  Bonus Shares that accrue pursuant to Section 3.1(a) shall be subject to
proportionate and equitable adjustment upon any stock splits, stock dividends,
reverse stock splits, recapitalizations, mergers and other similar events
involving or affecting the Series A-5 Preferred Stock.

 

(i)  Bonus Shares that accrue pursuant to Section 3.1(a) shall be payable, when,
as and if declared or paid by the Board of Directors of Radius.  The Board of
Directors of Radius shall be required to declare and pay such Bonus Shares
accrued pursuant to Section 3.1(a) hereof:  (i) upon the request of the
holder(s) of a majority of the shares of common stock or other capital stock
issued or issuable in respect of Series A-5 Preferred Stock or (ii) on any Event
of Sale.

 

(j)  The stock dividend feature of Section 3.1(a), as well as all other forms of
accrual of Bonus Shares under this Agreement (including, without limitation, any
contractual accrual of Bonus Shares pursuant to the second paragraph

 

5

--------------------------------------------------------------------------------


 

of Section 3.1(k) below or pursuant to Section 3.1(l) below) shall terminate
upon an Event of Sale.  Upon an Event of Sale, the Person that becomes the
successor of Radius as a result of such Event of Sale shall, in lieu of accruing
Bonus Shares pursuant to this Agreement, make cash payments to NB for the
services to be rendered pursuant to Work Statement NB-1.

 

(k)  The stock dividend feature of Section 3.1(a) hereof shall also terminate
upon the occurrence of any event that is not an Event of Sale if such event
causes all outstanding shares of Series A-5 Preferred Stock of Radius to convert
into, or be exchanged for, common stock of Radius or any other Person (including
a Shell Company Successor) or any other class or series of capital stock of
Radius or any other Person (including a Shell Company Successor); provided,
however, that such stock dividend feature shall not terminate if such event that
is not an Event of Sale consists of an acquisition of Radius, directly or
indirectly, by such Shell Company Successor pursuant to which all shares of each
of Series A-5 Preferred Stock and Series A-6 Preferred Stock of Radius shall
convert into, or be exchanged for, shares of a series of preferred stock of the
Shell Company Successor that has adopted and incorporated substantially the same
terms provided under this Agreement with respect to the Series A-5 Preferred
Stock or the Series A-6 Preferred Stock, as the case may be, of Radius, in which
case such stock dividend feature shall be applicable to such series of preferred
stock of the Shell Company Successor.

 

Upon termination of the stock dividend feature pursuant to this
Section 3.1(k) in connection with an event that is not an Event of Sale: 
(1) all accrued Bonus Shares not yet issued or paid shall automatically convert
into the right to receive a distribution of that number of accrued but not yet
issued or paid shares of such common stock or such other class or series of
capital stock that a holder of such accrued but not yet issued Bonus Shares
would have been entitled to receive with respect to such Bonus Shares if such
holder had claimed such Bonus Shares using the procedure described in
Section 3.1(i)(i) and been the holder of record of such Bonus Shares immediately
prior to the occurrence of such event; and (2) all Bonus Shares, if any, that
would have accrued pursuant to Section 3.1(a) at any time after the occurrence
of such event if such event had not occurred, shall accrue pursuant to this
clause (2) on the same terms and conditions as if such accrual had been under
Section 3.1(a) hereof and be payable in shares of such common stock of Radius or
any other Person (including a Shell Company Successor), as the case may be, or
such other class or series of capital stock of Radius or any other Person
(including a Shell Company Successor), as the case may be, in accordance with
the terms of this Agreement as if such accrual had been pursuant to
Section 3.1(a).   For purposes of clarification, any accrual of Bonus Shares
pursuant to clause (2) of this paragraph shall be a contractual accrual and not
an accrued stock dividend.

 

(l)  The stock dividend feature of Section 3.1(a) shall also terminate upon the
transfer by NB of any or all of the Series A-5 Shares to any Person.  Upon
termination of the stock dividend feature pursuant to this Section 3.1(m), all
Bonus Shares, if any, that would have accrued pursuant to Section 3.1(a) at any
time after the occurrence of such transfer of Series A-5 Shares by NB if such
transfer had not occurred, shall accrue pursuant to this Section 3.1(m) for the
exclusive benefit of NB (and not the Person to whom such Series A-5 Shares were
transferred) on the same terms and conditions as if such accrual had been under
Section 3.1(a) hereof and be payable in shares of Series A-6 Preferred Stock
subject to, and in accordance with, the terms of this Agreement as if such
accrual had been pursuant to Section 3.1(a).   For purposes of clarification,
any accrual of Bonus Shares pursuant to this Section 3.1(l) shall be a
contractual accrual and not an accrued stock dividend.

 

(m)  Notwithstanding anything express or implied in this Agreement to the
contrary, in the event of any transaction involving Radius and a Shell Company
Successor pursuant to which such Shell Company Successor, directly or
indirectly, acquires Radius or all or substantially all of its assets, then
(1) such transaction shall not be treated as an Event of Sale, (2) such Shell
Company Successor shall succeed to all of the rights and obligations of Radius
under this Agreement and (3) if the stock dividend feature of
Section 3.1(a) hereof does not terminate pursuant to the first paragraph of
Section 3.1(k), all references in this Agreement to the terms Series A-5
Preferred Stock and Series A-6 Preferred Stock shall be deemed and treated as if
they were references to the applicable series of preferred stock of such Shell
Company Successor into which, or for which, such Series A-5 Preferred Stock and
such Series A-6 Preferred Stock was converted or exchanged, as applicable.

 

3.2  Bonus Shares to be Duly Authorized and Issued, Fully Paid and
Non-Assessable.  Radius covenants and agrees that it will take all such action
as may be necessary to ensure that all Bonus Shares issued pursuant to this
Agreement shall, at the time of delivery of the certificates for such Bonus
Shares, be duly and validly authorized and issued and fully paid and
non-assessable shares.

 

6

--------------------------------------------------------------------------------


 

3.3  Stock Record Date.  No Person shall be deemed to have become the holder of
record of any Bonus Shares until the date that the Board of Directors declare
such accrued Bonus Shares payable in accordance with Section 3.1(i) and any
certificate for such accrued Bonus Shares shall be dated as of such date.  Prior
to such date, no Person shall be entitled to any rights of a stockholder of
Radius with respect to the Bonus Shares which may be issuable pursuant to this
Agreement including, without limitation, the right to vote, to receive dividends
or other distributions or to exercise any preemptive rights and shall not be
entitled to receive any notice of any proceedings of Radius, except as provided
herein.

 

3.4  Limitation.  (a)  Subject to Section 3.4(b), notwithstanding anything to
the contrary expressed or implied in this Agreement, in the event that, at any
time after Radius is acquired, directly or indirectly, by a Shell Company
Successor, any accrual of Bonus Shares in accordance with the provisions of this
Agreement would cause the cumulative number of Bonus Shares (calculated on an as
converted to Common Stock basis) accrued pursuant to this Agreement from and
after the effective date of such acquisition (whether or not such accrued Bonus
Shares have been or are issued) to exceed [*]% of the issued and outstanding
shares of capital stock of such Shell Company Successor as of such effective
date and as of each Accrual Date after such effective date (calculated on an as
converted to Common Stock basis and after giving effect to appropriate and
equitable adjustments upon any stock splits, stock dividends, reverse stock
splits, recapitalizations, mergers and other similar events), then no such
accrual shall be made pursuant to this Agreement, and Radius shall, in lieu of
such accrual, make payment of any Applicable Quarterly Amount in cash.

 

(b)  The limitation imposed by Section 3.4(a) may be waived by Radius in its
sole and absolute discretion at any time and from time to time.  Any such waiver
by Radius of such limitation in any particular instance shall not constitute a
waiver of such limitation in any other instance.

 

4.  REPRESENTATIONS AND WARRANTIES OF RADIUS.

 

Radius hereby represents and warrants to NB as follows, as of the Closing:

 

4.1  Organization and Standing; Power and Authority.  Radius is a corporation
duly organized and validly existing under the laws of the State of Delaware and
has the requisite corporate power and authority to (a) own and operate its
properties and assets, (b) conduct its business as currently conducted, (c)
execute and deliver this Agreement and the Amended and Restated Stockholders’
Agreement among Radius and the other parties thereto including those summarized
in the Term Sheet in the form attached as Attachment A, with such changes and
additional provisions as may be made by Radius after the date hereof in
connection with the negotiation by Radius of the closing documents for the
Series A-1 Financing with prospective investors in the Series A-1 Financing (the
“Stockholders’ Agreement” and collectively with this Agreement the “Transaction
Documents”), (d) issue and sell the Series A-5 Preferred Stock, and (e) perform
its obligations pursuant to the Transaction Documents and the Restated
Certificate.

 

4.2  Execution; Enforceability.  All corporate action on the part of Radius, its
stockholders and its directors necessary for the authorization, execution and
delivery of the Transaction Documents by Radius, the authorization, sale,
issuance and delivery of the Series A-5 Preferred Stock, the Bonus Shares and
the Conversion Shares, and the performance of all of Radius’ obligations under
the Transaction Documents to be performed as of the Closing has been taken or
will be taken prior to the Closing.  All action on the part of the officers of
Radius necessary for the execution and delivery of the Transaction Documents,
the performance of all obligations of Radius under the Transaction Documents to
be performed as of the Closing, and the issuance and delivery of the Series A-5
Preferred Stock has been taken or will be taken prior to the Closing. The
Transaction Documents, when executed and delivered by Radius, shall constitute
valid and binding obligations of Radius, enforceable in accordance with their
terms, except (a) to the extent that the indemnification provisions contained in
the Stockholders’ Agreement may be limited by applicable laws and principles of
public policy; (b) as limited by bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally; and (c) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies or by general principles of equity.

 

4.3  Authority.  The execution of, and performance of, the transactions
contemplated by the Transaction Documents and compliance with the provisions of
the Transaction Documents by Radius will not, to the best of its knowledge,
violate any provision of law and, if applicable, will not conflict with or
result in any material breach of any of the

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

7

--------------------------------------------------------------------------------


 

terms, conditions or provisions of, or constitute a material default under, or
require a consent or waiver under, its Restated Certificate or By-laws (each as
amended to date and as in effect as of the date the Series A-5 Preferred Stock
or the Bonus Shares are issued to NB) or any material indenture, lease,
agreement or other instrument to which Radius is a party or by which it or any
of its properties (whether tangible or intangible) is bound.

 

4.4  Capitalization.  Radius currently has a total authorized capitalization
consisting of:  (a) [270,282,297] shares of Common Stock, $.01 par value per
share (the “Common Stock”), of which (i) [4,806,548] shares are issued and
outstanding; (ii) 945,000 shares have been reserved for issuance upon conversion
of the Series A Preferred Stock, (iii) 24,000,000 shares have been reserved for
issuance upon conversion of the Series B Preferred Stock, (iv) 152,199,564
shares have been reserved for issuance upon conversion of the Series C Preferred
Stock; (v) 30,235,000 shares are reserved for issuance under Radius’s Stock
Option Plan (of which options exercisable for [      ] shares of Common Stock
have been issued, [     ] have been exercised, and [        ] remain
outstanding) and (b) 177,144,564 shares of Preferred Stock, $.01 par value per
share (the “Preferred Stock”), (i) of which 945,000 shares have been designated
as Series A Preferred Stock, 925,000 of which are issued and outstanding; (ii)
of which 24,000,000 shares have been designated as Series B Preferred Stock, all
of which are issued and outstanding; (iii) of which 152,199,564 shares have been
designated as Series C Convertible Preferred Stock, 152,199,564 shares of which
are issued and outstanding; and (iv) of which         shares have been
designated as Series D Convertible Preferred Stock,       of which are issued
and outstanding.  Upon filing the Restated Certificate, and prior to the
issuance of any shares of Series A-5 Preferred Stock or Bonus Shares hereunder,
Radius shall have reserved               shares of its authorized Common Stock
for issuance upon conversion of the Series A-5 Preferred Stock and shall have
designated                shares of its authorized Preferred Stock as Series A-5
Preferred Stock.

 

All of the issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and nonassessable, and were
issued in accordance with the registration or qualification provisions of the
Securities Act of 1933, as amended (the “Securities Act”) and any relevant state
securities laws, or pursuant to valid exemptions therefrom.  All shares of
capital stock issuable upon exercise of outstanding options have been duly
authorized and reserved and, when issued in accordance with the terms of such
options, will be validly issued, fully paid and nonassessable.  All shares of
capital stock issuable upon exercise of outstanding warrants have been duly
authorized and reserved, and the shares of Common Stock or Preferred Stock when
issued in accordance with the terms of such warrants will be validly issued,
fully paid and nonassessable.

 

The Series A-5 Preferred Stock, when issued, delivered and paid for in
compliance with the provisions of this Agreement and the Bonus Shares when
issued and delivered in compliance with this Agreement, will be validly issued,
fully paid and nonassessable.  The Conversion Shares have been duly and validly
reserved and, when issued in compliance with the provisions of this Agreement,
the Restated Certificate and applicable law, will be validly issued, fully paid
and nonassessable.  The Series A-5 Preferred Stock, the Bonus Shares and the
Conversion Shares will be free of any liens or encumbrances, other than any
liens or encumbrances created by NB; provided, however, that the Series A-5
Preferred stock, the Bonus Shares and the Conversion Shares are subject to
restrictions on transfer under U.S. state and/or federal securities laws and as
set forth herein and in the Stockholders’ Agreement.

 

4.5  Issuance of Shares.  The issuance, sale and delivery of the Series A-5
Preferred Stock in accordance with this Agreement, and the issuance and delivery
of the Conversion Shares upon conversion of the Series A-5 Preferred Stock, have
been duly authorized by all necessary corporate action on the part of Radius,
and all such shares have been duly reserved for issuance.  The shares of Series
A-5 Preferred Stock when so issued, sold and delivered against payment therefor
in accordance with the provisions of this Agreement, and the Conversion Shares,
if and when issued upon such conversion, will be duly and validly issued, fully
paid and non-assessable.  The Bonus Shares when issued and delivered in
accordance with the provisions of Section 3.1(i), and any shares of common stock
if and when issued on conversion of such Bonus Shares (if applicable) will be
duly and validly issued, fully paid and non-assessable.

 

4.6  Offering.  Subject to the accuracy of the NB’s representations and
warranties in Section 5, the offer, sale and issuance of the Series A-5
Preferred Stock to be issued in conformity with the terms of this Agreement and
the issuance of the Conversion Shares and the issuance of the Bonus Shares to be
issued in accordance with the terms of this Agreement, as applicable, constitute
transactions exempt from the registration requirements of Section 5 of the
Securities Act and from the registration or qualification requirements of
applicable state securities laws, and neither Radius nor any authorized agent
acting on its behalf will take any action hereafter that would cause the loss of
such exemption.

 

8

--------------------------------------------------------------------------------


 

4.7  Brokers.  Radius has not retained, utilized or been represented by any
broker or finder in connection with the transactions contemplated by this
Agreement and neither NB nor any investor in Radius has, nor will, incur,
directly or indirectly, as a result of any action taken by the Radius, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with the Transaction Documents.

 

4.8  Consents.  All consents, approvals, orders and authorizations required on
the part of Radius in connection with the execution, delivery or performance of
the Transaction Documents and the consummation of the transactions contemplated
thereby have been obtained.

 

5.  REPRESENTATIONS AND WARRANTIES OF NB.

 

NB represents and warrants to Radius as follows:

 

5.1  Accredited Investor.  NB is an “accredited investor” within the meaning of
Rule 501(a) under the Securities Act, and understands that Radius has relied
upon its being an accredited investor in deciding to proceed with the
transactions contemplated hereby, and in ascertaining the requirements of law
applicable to the issuance and sale of the Shares and the Bonus Shares.  NB’s
financial condition is such that it is able to bear all economic risks of
investment in the Series A-5 Preferred Stock or the Bonus Shares, including a
complete loss of NB’s investment therein.  NB acknowledges that Radius has
provided it with adequate access to financial and other information concerning
Radius as requested and that it has had the opportunity to ask questions of and
receive answers from Radius concerning the transactions contemplated under this
Agreement and the Stockholders’ Agreement and to obtain therefrom any additional
information necessary to make an informed decision regarding an investment in
Radius.

 

5.2  Investment.  NB is acquiring the Series A-5 Preferred Stock and the Bonus
Shares, for its own account for investment, not as a nominee or agent, and not
with a view to, or for sale in connection with, any distribution thereof, nor
with any present intention of distributing or selling the same; and, except as
contemplated by this Agreement and the Stockholders’ Agreement, NB has no
present or contemplated agreement, undertaking, arrangement, obligation,
indebtedness or commitment providing for the disposition thereof.

 

5.3  Not Registered.  NB understands that the Series A-5 Preferred Stock, the
Conversion Shares and the Bonus Shares have not been registered under the
Securities Act, and must be held indefinitely until such time as they are
subsequently registered under the Securities Act or an exemption from such
registration is available.  NB has been independently advised or is aware of the
provisions of Rule 144 promulgated under the Securities Act that afford
exemptions from registration depend on the satisfaction of various conditions,
including, among other things: the availability of certain current public
information about Radius, the resale occurring not less than one year after a
party has purchased and paid for the security to be sold, the sale being through
an unsolicited “broker’s transaction” or in transactions directly with a market
maker (as such term is defined under the Securities Exchange Act of 1934, as
amended) and the number of shares being sold during any three-month period not
exceeding specified limitations.  NB also acknowledges that Radius is not under
any obligation to register or to cause any Person to register any securities
under the Securities Act.

 

5.4  Principal Place of Business.  The address of the principal place of
business, and the office in which NB’s investment decision was made, is located
at Herlev Hovedgade 207, 2730 Herlev, Denmark.

 

5.5  Authority.  NB has full power and authority to enter into and to perform
this Agreement and the Stockholders’ Agreement in accordance with their
respective terms.  NB represents that it has not been organized, reorganized or
recapitalized specifically for the purpose of investing in Radius.  This
Agreement has been duly executed and delivered by NB and constitutes a valid and
binding obligation of NB enforceable against it in accordance with its terms. 
The execution of, and performance of, the transactions contemplated by the
Transaction Documents and compliance with the provisions of the Transaction
Documents by NB will not, to the best of its knowledge, violate any provision of
law and, if applicable, will not conflict with or result in any material breach
of any of the terms, conditions or provisions of, or constitute a material
default under, or require a consent or waiver under, its organizational
documents (if any, and each as amended to date and as in effect as of the date
the Series A-5 Preferred Stock or the Bonus Shares are issued to NB) or any
material indenture, lease, agreement or other instrument to which NB is a party
or by which it or any of its properties (whether tangible or intangible) is
bound.

 

5.6  Brokers.  NB has not retained, utilized or been represented by any broker
or finder in connection with the transactions contemplated by this Agreement and
neither Radius nor any investor in Radius has, nor will, incur,

 

9

--------------------------------------------------------------------------------


 

directly or indirectly, as a result of any action taken by the NB, any liability
for brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with the Transaction Documents.

 

5.7  Consents.  All consents, approvals, orders and authorizations required on
the part of NB in connection with the execution, delivery or performance of this
Agreement and the consummation of the transactions contemplated herein have been
obtained and are effective.

 

5.8  Non-United States Person Consents.  NB hereby represents that NB is
satisfied as to the full observance of the laws of NB’s jurisdiction in
connection with any invitation to subscribe for the Series A-5 Preferred Stock
or any use of the Transaction Documents, including (a) the legal requirements
within NB’s jurisdiction for the purchase of Series A-5 Preferred Stock, (b) any
foreign exchange restrictions applicable to such purchase, (c) any governmental
or other consents that may need to be obtained and (d) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale or transfer of such securities.  NB’s subscription and payment
for, and NB’s continued beneficial ownership of, the Series A-5 Preferred Stock,
will not violate any applicable securities or other laws of such NB’s
jurisdiction.

 

6.  CLOSING CONDITIONS OF NB

 

NB’s obligation to purchase the Series A-5 Preferred Stock at the Closing is
subject to the fulfillment on or before the Closing of each of the following
conditions, unless waived by NB:

 

6.1  Representations and Warranties.  The representations and warranties made by
Radius in Section 4 shall be true and correct in all material respects as of the
date of the Closing.

 

6.2  Covenants.  All covenants, agreements and conditions contained in the
Transaction Documents to be performed by Radius on or prior to the date of the
Closing shall have been performed or complied with in all material respects as
of the date of the Closing.

 

6.3  Restated Certificate.  Prior to the Closing, the Restated Certificate shall
have been duly authorized, executed and filed by Radius with and accepted by the
Secretary of State of the State of Delaware.

 

6.4  Certificates and Documents.  Radius shall deliver to NB a Certificate of
the Secretary or an Assistant Secretary of Radius, dated as of the Closing,
certifying that attached thereto: (a) is a true and complete copy of the
Restated Certificate; (b) is a true and complete copy of the Radius By-Laws; and
(c) is a true and complete copy of the resolutions of the Board of Directors and
the stockholders of Radius authorizing and approving all matters in connection
with this Agreement and the transactions contemplated hereby.

 

6.5  Compliance Certificate.  Radius shall have delivered to NB a certificate
executed by the Chief Executive Officer of Radius on behalf of Radius,
certifying the satisfaction of the conditions to the Closing listed in Sections
6.1 and 6.2.

 

6.6  Series A-1 Financing.  Radius shall have consummated an equity financing
pursuant to which it shall have issued and sold shares of its Series A-1
Convertible Preferred Stock, par value $0.01 per share, to existing and/or new
investors resulting in aggregate gross proceeds being received by Radius in an
amount equal to approximately [*] U.S. Dollars (US$[*]) (the “Series A-1
Financing”).

 

7.  CLOSING CONDITIONS OF RADIUS

 

Radius’ obligation to sell and issue the Series A-5 Preferred Stock at the
Closing is subject to the fulfillment on or before the Closing of the following
conditions, unless waived by Radius:

 

7.1  Representations and Warranties.  The representations and warranties made by
NB in Section 5 shall be true and correct in all material respects as of the
date of the Closing.

 

7.2  Covenants.  All covenants, agreements and conditions contained in the
Transaction Documents to be performed by NB on or prior to the date of the
Closing shall have been performed or complied with in all material respects as
of the date of the Closing.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

10

--------------------------------------------------------------------------------


 

7.3  Restated Certificate.  Prior to the Closing, the Restated Certificate shall
have been duly authorized, executed and filed by Radius with and accepted by the
Secretary of State of the State of Delaware.

 

7.4  Stockholders’ Agreement.  Prior to the Closing, NB shall have executed and
delivered a counterpart to the Stockholders’ Agreement.

 

7.5  Securities Laws.  Prior to the Closing, Radius shall be satisfied that the
offer and sale of the Series A-5 Preferred Stock, the Conversion Shares and the
Bonus Shares shall be qualified or exempt from registration or qualification
under all applicable federal and state securities laws (including receipt by
Radius of all necessary blue sky law permits and qualifications required by any
state, if any).

 

7.6  Series A-1 Financing.  Radius shall have consummated the Series A-1
Financing.

 

8.  GENERAL.

 

8.1  Notices.  Unless otherwise provided herein, any notice, report, payment or
document to be given by one party to another shall be in writing and shall be
deemed given when delivered personally or mailed by certified or registered
mail, postage prepaid (such mailed notice to be effective on the date which is
[*] ([*]) Business Days after the date of mailing), or sent by nationally
recognized overnight courier (such notice sent by courier to be effective [*]
([*]) Business Day after it is deposited with such courier), or sent by telefax
(such notice sent by telefax to be effective when sent, if confirmed by
certified or registered mail or overnight courier as aforesaid) to the address
set forth on the signature page to this Agreement or to such other place as a
party may designate as to itself by written notice to the other party.  With
respect to any notice given by Radius under any provision of the Delaware
General Corporation Law or Radius’ charter or bylaws, NB agrees that such notice
may be given by facsimile or by electronic mail.  Each such notice or other
communication shall for all purposes of this Agreement be treated as effective
or having been given when delivered if delivered personally, or, if sent by air
mail, at the earlier of its receipt or 48 hours after the same has been
deposited in a regularly maintained receptacle for the deposit of the U.S. mail,
addressed and mailed as aforesaid or, if sent by facsimile, upon confirmation of
facsimile transfer or, if sent by electronic mail, upon confirmation of delivery
when directed to the electronic mail address set forth below.

 

8.2  Applicable Law.  This Agreement shall be governed by, subject to, and
construed in accordance with the substantive laws of Massachusetts without
regard for any choice or conflict of laws rule or provision that would result in
the application of the substantive law of any other jurisdiction.

 

8.3  Waivers; Amendments.  (a)  The waiver by a party of a breach or default
under any provision under this Agreement or the failure of such party to
exercise its rights under this Agreement in any instance shall not operate or be
construed as a continuing waiver or a waiver of any subsequent breach or default
No waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar).

 

(b)  No agreement or understanding extending this Agreement or varying its terms
shall be binding upon either party unless it is in a writing specifically
referring to this Agreement and signed by a duly authorized representative of
the applicable party.  Any such amendment effected in accordance with this
Section 8.3(b) shall be binding upon each holder of any securities issued
pursuant to this Agreement at the time outstanding (including securities into
which such securities have been converted or exchanged or for which such
securities have been exercised) and each future holder of all such securities.

 

8.4  Integration.  The terms and provisions contained in this Agreement
(including the Attachments) and the CTS Agreement (including Work Statement
NB-1) constitute the entire understanding of the parties with respect to the
transactions and matters contemplated hereby and supersede all previous
communications, representations, agreements and understandings relating to the
subject matter hereof.  No representations, inducements, promises or agreements,
whether oral or otherwise, between the parties not contained in this Agreement
and the CTS Agreement (including Work Statement NB-1) shall be of any force or
effect.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

11

--------------------------------------------------------------------------------


 

8.5  Severability.  In the event that any one or more of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement and such
invalid or unenforceable provision shall be construed by limiting it so as to be
valid and enforceable to the maximum extent compatible with, and possible under,
applicable law.

 

8.6  Binding Effect, Benefits.  This Agreement, and any and all rights, duties
and obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by NB without the prior written consent of Radius.  Any attempt by
NB without such permission to assign, transfer, delegate or sublicense any
rights, duties or obligations that arise under this Agreement shall be void. 
Subject to the foregoing, this Agreement shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns; nothing in
this Agreement, expressed or implied, is intended to confer on any Person other
than the parties hereto or, as applicable, their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

8.7  Headings.  The Section headings are inserted for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement

 

8.8  Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Facsimile signatures shall be accepted
as original signatures, orders may be transmitted electronically and any
document created pursuant to this Agreement may be maintained in an electronic
document storage and retrieval system, a copy of which shall be considered an
original.

 

8.9  Further Assurances.  Each party covenants and agrees that, subsequent to
the execution and delivery of this Agreement and without any additional
consideration, it will execute and deliver any further legal instruments and
perform any acts that are or may become reasonably necessary to effectuate the
purposes of this Agreement.

 

8.10  Rules of Construction.  The parties agree that they have participated
equally in the formation of this Agreement and that the language and terms of
this Agreement shall not be construed against a party by reason of the extent to
which such party or its professional advisors participated in the preparation of
this Agreement.

 

8.11  Word Meanings.  Words such as herein, hereinafter, hereof and hereunder
refer to this Agreement as a whole and not merely to a section or paragraph in
which such words appear, unless the context otherwise requires.  The singular
shall include the plural, and each masculine, feminine and neuter reference
shall include and refer also to the others, unless the context otherwise
requires.

 

8.12  Dispute Resolution.  Except as otherwise provided in Section 3.1(e)-(g)
with respect to disputes concerning the accuracy of the calculation of Bonus
Shares set forth on a Bonus Shares Report, any dispute among the parties
concerning this Agreement and the transactions contemplated hereby shall be
resolved using the procedures set forth in Section 10.1 and Section 10.2(a)-(b)
of the CTS Agreement.

 

[remainder of this page intentionally left blank - signature page follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have caused this Agreement to be executed on
their behalf by their duly authorized representatives as of the Effective Date.

 

 

RADIUS HEALTH, INC.

 

NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII A/S

 

 

 

/s/ C. Richard Edmund Lyttle

 

/s/ Claus Christiansen

By: C. Richard Edmund Lyttle

 

By: Claus Christiansen

Title: CEO and President

 

Title: CEO

 

 

 

Notice Address

 

Notice Address

Radius Health, Inc.

 

Nordic Bioscience Clinical Development VII A/S

201 Broadway, 6th Floor

 

Herlev Hovedgade 207

Cambridge, MA 02139

 

2730 Herlev

USA

 

Denmark

Attn: President

 

Attn: Clinical Trial Leader & Medical Advisor /

 

 

Clinical Studies

Phone: 01.617.444.1834

 

Phone: 45.4452.5251

Fax: 01.617.551.4701

 

Fax: 45.4452.5251

 

 

Attachment A Term Sheet for Series A-1 Financing

 

13

--------------------------------------------------------------------------------


 

Attachment A

 

Term Sheet for Series A-1 Financing

[attached]

 

1

--------------------------------------------------------------------------------